Citation Nr: 0507934	
Decision Date: 03/17/05    Archive Date: 03/30/05

DOCKET NO.  99-03 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased disability evaluation for the 
residuals of fracture to L-3, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Trueba, Counsel


INTRODUCTION

The veteran served on active duty from April 1952 to May 
1955.

This case comes before the Board of Veterans' Appeals (Board) 
from a February 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  At present, after remand to the RO in February 2000 
and May 2003 for additional development, the veteran's case 
is once again before the Board for appellate review.

The Board notes that the veteran presented testimony during a 
hearing at the RO before a hearing officer in May 1999, as 
well as before the undersigned Veterans Law Judge (VLJ) in 
February 2002.  Copies of the hearing transcripts issued 
following the hearings are of record.   


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
addressed in this decision

2.  The residuals of compression fracture to L-3 are 
manifested by slight vertebral body deformity and by moderate 
limitation of motion.   



CONCLUSION OF LAW

The criteria for the assignment of a 30 percent disability 
evaluation, but no more, for the service-connected residuals 
of fracture to L-3, have been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.40, 
4.45, 4.71a, Diagnostic Codes 5285, 5292 (as effective prior 
to September 26, 2003); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.40, 
4.45, 4.71a, Diagnostic Codes 5235 (as effective as of 
September 26, 2003).     


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), see 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), VA first has a duty to notify the appellant and the 
accredited representative of any information and evidence 
necessary to substantiate his/her claims for VA benefits.  
See generally 38 U.S.C.A. §§ 5102, 5103 (West 2002).  In 
August 2001, VA issued regulations to implement the VCAA.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 
3.159(c)(4)(iii), VA stated that the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA.  Accordingly, in general 
where the record demonstrates that the statutory mandates 
have not been satisfied, the regulatory provisions likewise 
are not satisfied.  

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2004); and 
VAOPGCPREC 7-2004.

In this case, for the reasons set forth below, the VA has 
complied with the VCAA, as well as the implementing 
regulations, in reference to the issue addressed in this 
decision.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has been 
informed of the evidence needed to show his entitlement to an 
increased disability evaluation for the residuals of fracture 
to L-3 via the February 1998 rating decision, the January 
1999 statement of the case (SOC), the multiple supplemental 
statements of the case (SSOCs) issued from 1999 to the 
present, and the Board remands issued in February 2000 and 
May 2003.  Specifically, the appellant has been informed of 
the need to provide evidence showing that his disability is 
more severe than currently rated.  In addition, via September 
2002, March 2003, June 2003 and July 2004 RO letters, and the 
July 2004 SSOC, the veteran was provided with specific 
information concerning the VCAA.  Thus, no further notices 
are required.  See Quartuccio, supra.

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c).  In this case, all 
identified and available evidence has been obtained, 
including all relevant treatment records and examination 
reports.  Thus, the Board finds that no additional evidence, 
which may aid the veteran's claim or might be pertinent to 
the bases of the claim, has been submitted, identified or 
remains outstanding, and the duty to assist requirement has 
been satisfied.  See Quartuccio, supra.

In this case, the initial agency of original jurisdiction 
(AOJ) decision was made in February 1998, which is prior to 
the date of the September 2002 RO letter informing him of the 
notice and duty to assist an appellant in the development of 
claims.  However, the Board finds that any defect with 
respect to the VCAA notice requirement in this case was 
harmless error for the reasons specified below.  See 
VAOPGCPREC 7-2004.   

The claimant has been provided with every opportunity to 
submit evidence and argument in support of his claim for an 
increased rating and to respond to VA notices.  Although the 
VA notices that were provided to the appellant do not contain 
the "fourth element" per se, the Board finds that the 
appellant was otherwise fully notified of the need to give to 
VA any evidence pertaining to his claim.  By the 
informational letters, the rating decision, the SOC, the 
SSOCs, and the Board remands, VA satisfied the fourth element 
of the notice requirements.  Therefore, to decide the appeal 
regarding the veteran's claim discussed herein would not be 
prejudicial error to the claimant.  See VAOPGCPREC 7-2004.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice have 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  See VAOPGCPREC 7-2004.

In this case, in a December 1955 rating decision, the veteran 
was granted service connection for the residuals of fracture 
to L-3 and was assigned a 10 percent rating, effective May 
1955, under Diagnostic Code 5285.  The veteran's disability 
continues to be rated as 10 percent disabling, and he is 
currently seeking an increased rating in excess of 10 
percent. 

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disabilities 
affect his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the VA Schedule 
for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2004).  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2004).

When evaluating musculoskeletal disabilities, the VA may, in 
addition to applying the schedular criteria, consider 
granting a higher rating in cases in which additional 
functional loss due to pain or weakness is demonstrated, and 
pain or weakness on use is not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca 
v. Brown, 8 Vet. App. 202, 204-7 (1995).

With respect to the applicable law, effective September 23, 
2002, VA revised the criteria for diagnosing and evaluating 
intervertebral disc syndrome.  67 Fed. Reg. 54,345 (Aug. 22, 
2002).  Effective September 26, 2003, VA revised the criteria 
for evaluating general diseases and injuries of the spine.  
68 Fed. Reg. 51,454 (Aug. 27, 2003).  At that time, VA also 
reiterated the changes to Diagnostic Code 5293 (now 
reclassified as Diagnostic Code 5243) for intervertebral disc 
syndrome.

Where the law or regulation changes after a claim has been 
filed, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant applies.  However, where compensation is awarded or 
increased pursuant to any Act or administrative issue, the 
effective date of such an award or increase shall not be 
earlier than the effective date of the Act or administrative 
issue.  See 38 U.S.C.A. § 5110(g) (West 2002).  In addition, 
the General Counsel of VA has held that if the revised 
version of the regulation is more favorable, the retroactive 
reach of that regulation under 38 U.S.C.A. § 5110(g) (West 
2002) can be no earlier than the effective date of that 
change.  See VAOPGCPREC 3-2000 (2000).  

I.  The Evidence.

The evidence includes treatment records from the Houston, 
N.Florida/S.Georgia, Jacksonville, and Gainesville VA Medical 
Centers dated from 1983 to 2003.  These records reflect the 
treatment the veteran has received over time for various 
health problems, including neck and lumbar spine problems.

In addition, the evidence includes records from various 
private health care providers, including Amelia Island Family 
Practice, T. Nguyen, M.D., M.C. Harden Cardiovascular Clinic, 
Baptist Medical Center, Jacksonville Orthopedic Center, 
Coastal Neurological Services, L. Lucas, Ph.D., J. B. 
Britton, M.D., and Lady of the Sea General Hospital dated 
from 1986 to 1993.  These records also describe the treatment 
the veteran has received over time for various health 
problems, including back problems.

An August 1998 VA examination report notes the veteran had 
constant low back pain and throbbing associated with 
significant stiffness and fatigability.  He had about one 
flare up per week causing him to limit his activities of 
daily living, including walking and working on his flower 
garden.  He used a lumbar corset-type brace and walked with a 
cane, but was able to ambulate without difficulty, lived 
alone and was able to take care of himself.  The veteran's 
range of motion was 45 degrees of flexion without pain, and 
75 degrees with pain.  He had extension to 20 degrees without 
pain, and lateral bending bilaterally to 15 degrees without 
pain.  He also had marked paraspinous spasm in the right, 
tenderness to palpation over L4 and along the right spinous 
process margin, and slight right convex scoliotic curve.  The 
veteran was diagnosed with low back pain with symptoms 
aggravated by a second injury in 1991, and the subsequent 
increased low back pain was at least as likely due to the re-
injury rather than the natural progression of the fracture at 
L3.

On the occasion of a hearing on appeal in February 2002, the 
veteran testified that prior to the postservice injury in 
1991, he suffered from chronic back pain.  He stated he has 
received continuous private and VA treatment for symptoms 
related to his back since separation from service.  It was 
further noted that the veteran has been unable to sleep in a 
bed for many years because of severe back pain.  In this 
regard, the veteran indicated that he sleeps in a recliner or 
chair.  The veteran also testified that he has lost several 
jobs because of the chronic pain in his back before 1991.    

An October 2002 VA examination report shows the veteran had 
flexion to 50 degrees, extension to 5 degrees with 
significant pain, lateral bending bilaterally to 10 degrees 
with pain, and rotation to 10 degrees with pain.  The veteran 
also reported severe limitation of motion due to pain with no 
significant paraspinous spasm, no postural abnormalities or 
fixed deformities and normal musculature of the spine.  In 
addition, he has able to walk unassisted, and had symmetric 
2+ reflexes at the knees, but had absent ankle jerk 
bilaterally.  It was also noted that the veteran had anterior 
osteophyte at L3, loss of disc space height at L5-S1 with 
hypertrophic endplate changes at L5-S1.  The veteran was 
diagnosed with chronic low back pain.  The examiner further 
noted that, as to the relationship between the L3 compression 
fracture and the low back pain, chronic posttraumatic lumbar 
pain was common.  It was at least as likely as not that the 
L3 fracture resulted in or exacerbated the veteran's 
degenerative joint disease in the lumbar spine, as shown in 
1998 x-rays.  It was further noted that it was impossible to 
disassociate the veteran's complaints from the 1991 event and 
the 1955 event.  He had decreased range of motion with 
related pain, flare ups which occurred every other day and 
limited his ability to perform some activities of daily 
living like house work, picking up heavy objects, and 
sweeping the floor.

A July 2003 VA examination report notes the examiner reviewed 
the veteran's claims file and, with respect to what 
symptomatology was due to the L3 vertebrae fracture and to 
the subsequent impairment due to the veteran's post-service 
1991 work related injury, the examiner found that the 
compression fracture was a separate incident that occurred in 
service with intermittent symptoms according to 1955 records.  
The veteran's subsequent back problem had been a chronic 
insidious thing that evidently he had through the years, and 
was aggravated by a 1991 work related injury.  X-rays and 
clinical examination showed chronic osteoarthritis of the 
lumbar spine involving mainly the facet joints.  Therefore, 
it was the examiner's opinion that the injury the veteran had 
in service was an L3 compression fracture which did not lead 
to any further osteoarthritic problems with the lumbar spine.  
The examiner believed the osteoarthritis developed as an 
aging process gradually, and was aggravated by the 1991 
injury, the compression fracture being another isolated 
incident not related to the present degree of osteoarthritis.

II.  Analysis

In this case, under the old criteria for evaluating spine 
disabilities, Diagnostic Code 5285 set forth the rating 
criteria for residuals of vertebral fractures, which 
contemplated a 100 percent evaluation with cord involvement, 
when bedridden or requiring long leg braces.  Without cord 
involvement but with abnormal mobility requiring a neck 
brace, a 60 percent evaluation was assigned.  In other cases, 
the disability was rated in accordance with definite limited 
motion or muscle spasm, adding 10 percent for demonstrable 
deformity of the vertebral body. 38 C.F.R. 
§ 4.71a, Diagnostic Code 5285 (as effective prior to 
September 26, 2003).

It is apparent the veteran is not bedridden, and does not 
require the use of long braces or a neck brace, but rather 
that he currently suffers from limitation of motion of the 
lumbar spine.  Diagnostic Code 5292, evaluates such 
symptomatology.  For an increased disability evaluation in 
excess of 10 percent under Diagnostic Code 5292, which the 
next higher rating under this Code is 20 percent, the 
service-connected back disability must show evidence of 
moderate limitation of motion of the lumbar spine.  And, for 
the highest rating assignable under this Code, which is 40 
percent, the disability must be manifested by severe 
limitation of motion.  See 4.71a, Diagnostic Codes 5292 (as 
effective prior to September 26, 2003).  In this respect, the 
veteran's ranges of motions of the spine are flexion to 50 
degrees (normal flexion being 40 to 60 degrees), extension to 
5 degrees with significant pain (normal extension being 20 to 
35 degrees), lateral bending bilaterally to 10 degrees with 
pain (normal lateral bending being 20 degrees), and rotation 
to 10 degrees with pain (normal rotation being 18 degrees).  

The limitation of motion does not approximate the severe 
limitation required for the next higher rating, 40 percent.  
Thus, the veteran is entitled to a rating of 20 percent for 
loss of motion, in addition to the protected 10 percent for 
demonstrable deformity of a vertebral body, for a total 
rating of 30 percent for his service-connected back disorder.  
38 C.F.R. §§ 3.102, 4.7, 4.71a; Diagnostic Codes 5285, 5292 
(as effective prior to September 23, 26, 2003).

In arriving at this conclusion, the Board has considered the 
July 2003 VA examination report which specifically indicates 
that the veteran's service-connected compression fracture 
disability is a separate disability from the currently 
diagnosed osteoarthritic problems with the veteran's lumbar 
spine.  However, considering the doctrine of reasonable doubt 
under 38 U.S.C.A. §§ 5103A, 5107(b); and the holding in 
Mittleider v. West, 11 Vet. App. 181 (1998), the Board finds 
that a grant of a 30 percent rating, but not more, is 
appropriate in this case.  Furthermore, the Board has 
considered the history of the veteran's disability, the 
current clinical manifestations and the effect this 
disability may have on the earning capacity of the veteran, 
the nature of the original disability, and the functional 
impairment that can be attributed to pain and weakness.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5285, 
5292 (as effective prior to September 26, 2003); see DeLuca, 
supra.

For an increase rating in excess of 30 percent under a 
different Diagnostic Code of the old criteria for disorders 
of the spine, the veteran's disability must be characterized 
by ankylosis of the lumbar spine (Diagnostic Code 5289), 
complete bony fixation of the spine (Diagnostic Code 5286), 
or intervertebral disc syndrome (IDS) (Diagnostic Code 5293).   
As there is no evidence that the service-connected residuals 
of fracture to L-3 are characterized by ankylosis, complete 
bony fixation or IDS, the Board finds that a disability 
evaluation in excess of 30 percent under Diagnostic Codes 
5289, 5286, or 5293 is not warranted in this case.  See 38 
C.F.R. § 4.71a, Diagnostic Codes 5289, 5286, 5293 (as 
effective prior to September 26, 2003); see Butts v. Brown, 5 
Vet. App. 532 (1993). 

Moreover, under the new criteria under 38 C.F.R. § 4.71a (as 
in effect September 26, 2003), vertebral fracture or 
dislocation (Diagnostic Code 5235) is rated under the 
"General Rating Formula for Diseases and Injuries of the 
Spine."  The General Rating Formula provides that a 40 
percent evaluation is warranted for unfavorable ankylosis of 
the entire cervical spine; or, favorable flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation is warranted for unfavorable ankylosis of the 
entire thoracolumbar spine.  And, a 100 percent rating is 
assigned for unfavorable ankylosis of the entire spine.  38 
C.F.R. § 4.71a, Diagnostic Codes 5235 (as effective as of 
September 26, 2003).     

In addition, the regulation provides that intervertebral disc 
syndrome may be rated under either the General Rating Formula 
or the "Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes", whichever results in a 
higher rating.  The Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes provides that a 40 
percent rating is warranted for intervertebral disc syndrome, 
with incapacitating episodes having a total duration of at 
least 4 weeks but less than 6 weeks during the past 12 
months.  And, a 60 percent rating is assigned for 
intervertebral disc syndrome, with incapacitating episodes 
having a total duration of at least 6 weeks during the past 
12 months.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (as 
effective September 23, 2002); see Butts, supra.

Again, the evidence does not show that the veteran's 
disability presented the above symptomatology and a grant of 
a disability rating in excess of 30 percent for the service-
connected residuals of fracture to L-3 must be denied under 
the new criteria for Diagnostic Codes 5235 (as effective as 
of September 26, 2003), and Diagnostic Code 5243 (as 
effective September 23, 2002).

For the reasons discussed above, the Board finds that the 
assignment of a 30 percent rating for the service-connected 
residuals of fracture to L-3 is warranted under the old 
criteria for Diagnostic Codes 5285, 5292.  However, the 
preponderance of the evidence does not demonstrate that the 
veteran's disability picture meets the old or new criteria 
for the assignment of a disability evaluation in excess of 30 
percent for the service-connected residuals of fracture to L-
3 under the above discussed Diagnostic Codes. 

III.  Conclusion.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2004) have been 
considered whether or not they were raised by the appellant 
as required by the decision reached in Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991).  The Board has 
considered whether an extra-schedular evaluation pursuant to 
the provisions of 38 C.F.R. § 3.321(b)(1) (2004) is 
warranted.  In the instant case, however, there has been no 
showing that the veteran's service-connected back disability 
has caused marked interference with employment (i.e., beyond 
that contemplated in the currently assigned evaluation) or 
the need for frequent periods of hospitalization, or has 
otherwise rendered impracticable the application of the 
regular schedular standards.  In essence, the evidence does 
not show that there is an exceptional or unusual disability 
picture in this case, which renders impracticable the 
application of the regular schedular standards.

With respect to the disability at issue, the applicable 
rating criteria contemplate higher ratings.  However, the 
Board has not found the disability under consideration to be 
of such severity as to warrant assignment of a higher rating 
on a schedular basis other than that indicated above.  
Likewise then, referral for consideration for extra-schedular 
evaluations is not warranted here.  See Bagwell v. Brown, 9 
Vet. App. 237, 239 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

A 30 percent disability rating, but no greater, for the 
residuals of fracture to L-3 is granted, subject to the 
controlling criteria applicable to the payment of monetary 
awards. 



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


